     Case 2:20-cv-01914-MCE-DMC Document 18 Filed 12/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
      DAVID AND KELLY SCOTT,                      Case No.: 2:20-cv-01914-MCE-DMC
11
12                  Plaintiffs,
      vs.                                        ORDER EXTENDING SELECT
13                                               PORTFOLIO SERVICING, INC’S TIME
      Experian Information Solutions, Inc.,      TO RESPOND TO PLAINTIFFS’ FIRST
14
      Equifax, Information Services, LLC, and    AMENDED COMPLAINT
15    Select Portfolio Servicing, Inc,

16
                    Defendants.                   Complaint filed: September 23, 2020
17
                                                  FAC filed:       December 18, 2020
18
19
20
21
             The Court, having cosidered the Stipulation to Extend Time to Respond to First
22
      Amended Compaint between Defendant SELECT PORTFOLIO SERVICING, INC and
23
      Plaintiffs DAVID and KELLY SCOTT, and good cause appearing,
24
25    ///

26    ///

27    ///
      ///
28
                                        -1-
        ORDER GRANTING SELECT PORTFOLIO SERVICING, INC’S TIME TO RESPOND TO
                      PLAINTIFF’S FIRST AMENDED COMPLAINT
                                              Case No: 2:20-cv-01915-MCE-DMC
     Case 2:20-cv-01914-MCE-DMC Document 18 Filed 12/23/20 Page 2 of 2



 1            THE COURT ORDERS AS FOLLOWS:
 2            The deadline for defendant SELECT PORTFOLIO SERVICING, INC. (“SPS”) to
 3    respond to the First Amended Complaint is extended from January 4, 2021 for sixty days.
 4    Therefore, SPS shall respond to Plaintiffs’ First Amended Complaint on or before March 5,
 5    2021.
 6            IT IS SO ORDERED.
 7    Dated: December 22, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -2-
       ORDER GRANTING SELECT PORTFOLIO SERVICING, INC’S TIME TO RESPOND TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT
                                             Case No: 2:20-cv-01915-MCE-DMC
